 

MANAGEMENT AGREEMENT 





 

THIS AGREEMENT (the "Agreement") effective as of the twenty-fifth (25th) day of
June, 2014 (the “Effective Date”), entered into between Cannabis Science, Inc. a
Nevada Corporation, with its principal offices located at 6946 North Academy
Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”)
and Richard Ogden, Ph.D., with mailing address of RORR Inc., P.O. Box 397,
Moran, WY 83013(the “Consultant” or "CSO") in connection with the provision of
the Consultant’s services to the Company.

 

WHEREAS:

 

A.      The Company is in the business of developing, manufacturing, marketing
and distributing legal cannabinoid products worldwide;

 

B.      The Company wishes to continue to engage the services of the Consultant
as an independent contractor of the Company to continue to serve as its Chief
Scientific Officer and ex officio member of its scientific advisory board
pursuant to a new agreement; and

 

C.      The Company and the Consultant have agreed to enter into a consulting
agreement for their mutual benefit that supersedes any and all existing
agreements between the parties.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.         ENGAGEMENT AS A CONSULTANT

 

1.1       The Company hereby continues to engage the Consultant as an
independent contractor of the Company, to undertake the duties and title of
Chief Scientific Officer (CSO) and ex officio member of the Scientific Advisory
Board and agrees to exercise those powers as requested by the Company or its
subsidiaries from time to time, (collectively the “Services”) and the Consultant
accepts such engagement on the terms and conditions set forth in this Agreement.
 It is anticipated that the Company's CEO will provide specific projects and
timelines for the Consultant to begin a more active role in the development,
research, and study of the Company's pharmaceutical and other products as a part
of the Services.  In addition, the parties agree as stated above that this
Agreement supersedes any and all existing agreements between the parties.

 

2.         TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for a period of two (2) years, or until terminated earlier
pursuant to other relevant Sections herein (the “Term”).  The parties may to
agree to continue thereafter to extend the term of this Agreement by mutually
agreed terms and conditions.

 



                

             



 

3.         CONSULTANT SERVICES



 

3.2              The Consultant shall undertake and perform the duties and
responsibilities commonly associated with acting in the capacity of CSO and ex
officio member of the Scientific Advisory Board, defined more specifically above
as the Services.

  

3.3              In providing the Services the Consultant shall:

 

·         comply with all applicable local statutes, laws and regulations;

·         not make any misrepresentation or omit to state any material fact
which results in a misrepresentation regarding the business of the Company;

·         not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

·         not employ any person in any capacity, or contract for the purchase or
rental of any service, article or material, nor make any commitment, agreement
or obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior written consent.

 

4.         COMPENSATION

 

4.1       Compensation in Shares.  As consideration for the provision of the
Services for the Term, the Company shall compensate and issue to the Consultant
one million five hundred thousand (1,500,000) Rule 144 shares of the Company
(the "Compensation").  It is expected that these shares shall be issued within
forty-five (45) days of the Effective Date.


5.         DEBTS AND EXPENSES

 

5.1       The parties agree that the Compensation hereunder shall be inclusive
of any and all fees or expenses incurred by the Consultant on the Consultant’s
own behalf pursuant to this Agreement including but not limited to the costs of
rendering the Services.  In addition, the parties agree that any debts of the
Company to the Consultant existing prior to the execution of this Agreement are
fully satisfied through the Compensation herein. Notwithstanding the foregoing,
the Company shall reimburse the Consultant for any bona fide expenses incurred
by the Consultant on behalf of the Company in connection with the provision of
the Services provided that the Consultant submits to the Company an itemized
written account of such expenses and corresponding receipts of purchase in a
form acceptable to the Company within 10 days after the Consultant incurs such
expenses. However, the Company shall have no obligation to reimburse the
Consultant for any single expense in excess of five hundred dollars ($500) or
three thousand dollars ($3,000.00) in the aggregate without the express prior
written approval of the Company’s Board of Directors.

 

6.         CONFIDENTIALITY

 

6.1       The Consultant shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or Consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a new confidentiality and non-disclosure
agreement in a form mutually agreed upon by the Company and the Consultant.

 



 2               

             



 

7

.         GRANTS OF RIGHTS AND INSURANCE



 

7.1       The Consultant agrees that the results and proceeds of the Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under the Canadian law or a work-made-for-hire under the United
States law and all other comparable international intellectual property laws and
conventions.  All intellectual property rights and any other rights (including,
without limitation, all copyright) which the Consultant may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Consultant hereby waives any
moral rights of authors or similar rights the Consultant may have in or to the
results and proceeds of the Consulting Services hereunder.

 

7.2       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Consultant, in any amount the Company deems necessary to protect the Company's
interest hereunder.  The Consultant shall not have any right, title or interest
in or to such insurance.

 

8.         REPRESENTATIONS AND WARRANTIES

 

8.1       The Consultant represents, warrants and covenants to the Company as
follows:

 

(a)    the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;

 

(b)   the Consultant is not under any physical or mental disability that would
hinder the performance of his duties under this Agreement;

 

9.         INDEMNIFICATION

 

9.1       the Consultant shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.

 

9.2       the Company shall indemnify and hold harmless the Consultant, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 

10.        NO OBLIGATION TO PROCEED 

 

10.1     Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder.

 



3               

             



 

11.

       MUTUAL RIGHT OF TERMINATION 



 

11.1      The Company and the Consultant shall each have the right to terminate
this Agreement at any time in its sole discretion by giving not less than sixty
(60) days written notice. The Parties may, however, terminate this Agreement by
mutual written consent at any time.

 

12.        COMPANY DEFAULT/BREACH/CURE

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or material breach of this Agreement unless the Consultant shall
first notify the Company in writing setting forth such alleged breach or default
and the Company shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten (10) days if the
matter cannot be cured in ten (10) days, and shall diligently continue to
complete said cure within sixty (60) days).

 

13.        COMPANY'S REMEDIES 

 

13.1      The services to be rendered by the Consultant hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

 

14.       INDEPENDENT CONTRACTORS 

 

14.1     Nothing herein shall be construed as creating a partnership, joint
venture, or master-servant relationship between the parties for any purpose
whatsoever.  Except as may be expressly provided herein, neither party may be
held responsible for the acts either of omission or commission of the other
party, and neither party is authorized, or has the power, to obligate or bind
the other party by contract, agreement, warranty, representation or otherwise in
any manner.  It is expressly understood that the relationship between the
parties is one of independent contractors.

 



4               

             



 

15

.       MISCELLANEOUS PROVISIONS



 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)    Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing. 

 

(g)   Notices.  All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.

 

(h)   Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties. 

 

(i)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(j)     Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  In the event that the document is signed
by one party and faxed or otherwise transmitted electronically to another the
parties agree that a faxed or electronic signature shall be binding upon the
parties to this agreement as though the signature was an original.

 

(k)   Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(l)     Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

(m) Governing Law.This Agreement will be governed by, and will be construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.

[Signature Page Follows]

 




5              

             

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

CANNABIS SCIENCE, INC.                                                        

 

Per:  /s/ Dorothy H.
Bray                                                                                                   

___________________________________________                                                         

Dorothy H. Bray, Ph.D.



Director, President, & Chief Executive Officer                                  



 

Chad S. Johnson

_______________________________________                                                         

Chad S. Johnson, Esq.



Director, Chief Operating Officer & General Counsel



 

 

 

 

Chief Scientific Officer:

 

Per: /s/ Richard Ogden

________________________________

Richard Ogden, Ph.D.

 

 

 6               

             

 